5 Case 4:19-mJ-08851-N/ACL AR POPU RIDE a INT 05/07/19 Page 1 of 1

 

 

 

 

 

* United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
V.
. Javier Bejarano-Pina MAGISTRATE'S CASE NO.
e DOB: 1991; Mexico
| 19-08851 hy
ay Complaint for violation of Title 8 United States Code § 1324(a)(2)(B)(ii)

 
 

“Na
ig

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about May 6, 2019, at or near Naco, in the District of Arizona, Javier Bejarano-Pina, did knowing or
in reckless disregard of the fact that certain aliens, including Joeddy Garcia-Silva, Ma Guadalupe Sanchez-
Compuzano, Yenifer Antonio-Salazar, and Jhontoby Casimiro-Bruno, had not received prior official
authorization to come to, enter, or reside in the United States, did bring , or attempt to bring, to the United
States said aliens, in any manner whatsoever, regardless of any official action which may later be taken with
respect to such aliens, and did so for the purpose of private financial gain; in violation of Title 8, United
States Code, Section § 1324(a)(2)(B)(ii).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about May 6, 2019, at or near Naco, in the District of Arizona, United States Border Patrol Agents
(BPA) responded with a service canine to a sensor activation approximately 1.6 miles from the International
Boundary Fence (IBF). BPA arrested a group of five subjects and determined that they were in the United
States illegally. Javier Bejarano Pina was identified as the possible foot guide.

Material witnesses Joeddy Garcia-Silva, Ma Guadalupe Sanchez-Compuzano, Yenifer Antonio-Salazar, and
Jhontoby Casimiro-Bruno stated that they or family members had made arrangements to be smuggled into
the United States for money. Antonio stated that they crossed the IBF in a group of four. Casimiro stated
that he was in a group of six and the sixth person was the guide who got away from BPA. Sanchez, Antonio,
and Garcia identified Bejarano as the man who was walking at the front of the group. Sanchez stated
Bejarano was the one taking them. “Antonio stated that Bejarano was the only one receiving instructions
over the phone. Garcia stated that Bejarano told him to lie to BPA about who was guiding the group before
they crossed the border.

In a post-Miranda statement, Bejarano claimed that there was a sixth person in the group who was the guide
who got away without apprehension. Bejarano claimed that he needed to make it across the border before
his toll payment to the mafia expired.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Joeddy Garcia-Silva, Ma Guadalupe Sanchez-
Compuzano, Yenifer Antonio-Salazar, and Jhontoby Casimiro-Bruno

 

 

  
 

 
  

 

 

 

  

 

Detention Requested SIGNAT. F COMPLAINANT

Being duly sworn, I declare that the foregoing is,

true and correct to the best of my knowledgez
AUTHORIZED BY: AUSARW_-—2- v=) OFFICIAL TITLE

“| 7 Border Patrol Agent
Swom to before me and at:
SIGNATURE OPMMA LAT DATE
ops | May 7, 2019

 

 

See Federal rules of Criminal Procediine Rules 3 and 54

 
